PRESS RELEASE Community Bancorp. Reports Earnings and Dividend July 10, 2012 For immediate release For more information, contact: Stephen Marsh, President & CEO at (802) 334-7915 Trading Symbol:CMTV (traded on the OTCBB) Derby, VT: Community Bancorp., the parent company of Community National Bank, has reported earnings for the second quarter ended June 30, 2012, of $1,021,192 or $0.20 per common share compared to $871,318 or $0.18 per common share for the second quarter of 2011.Earnings for the six months ended June 30, 2012 were $1,986,042 or $0.40 per common share compared to $1,816,187 or $0.37 per common share a year ago. Total assets at the end of the quarter were $553,377,575 compared to $552,905,517 at year end and $513,287,592 at the end of the quarter a year ago.Assets growth, year-over-year was driven by strong loan growth. In commenting on the Company’s second quarter results, President and CEO Stephen Marsh said “We are pleased to announce second quarter earnings that are 17% greater than for the same period last year.Strong loan demand during the quarter allowed the Bank to realign the balance sheet, creating a favorable effect on net interest income in spite of the prolonged low rate environment.Fee income from mortgage activity and well managed operating expenses helped to further support the positive second quarter results.Furthermore, the Company’s loan portfolio is performing well, with past dues and non-performing loans at levels below the industry average.” As previously announced, the Company has declared a quarterly cash dividend of $0.14 per share payable August 1, 2012 to shareholders of record as of July 15, 2012. Community National Bank is an independent bank that has been serving its communities since 1851, with offices located in Derby, Derby Line, Island Pond, Barton, Newport, Troy, St. Johnsbury, Montpelier, Barre, Lyndonville, Morrisville and Enosburg Falls. Forward Looking Statements This press release contains forward-looking statements, including, without limitation, statements about the Company’s financial condition, capital status, dividend payment practices, business outlook and affairs.Although these statements are based on management’s current expectations and estimates, actual conditions, results, and events may differ materially from those contemplated by such forward-looking statements, as they could be influenced by numerous factors which are unpredictable and outside the Company’s control.Factors that may cause actual results to differ materially from such statements include, among others, the following: (1) general economic or monetary conditions, either nationally or regionally, continue to decline, resulting in a deterioration in credit quality or diminished demand for the Company’s products and services; (2) changes in laws or government rules, or the way in which courts interpret those laws or rules, adversely affect the financial industry generally or the Company’s business in particular, or may impose additional costs and regulatory requirements; (3) interest rates change in such a way as to reduce the Company’s interest margins and its funding sources; and (4) competitive pressures increase among financial services providers in the Company’s northern New England market area or in the financial services industry generally, including pressures from nonbank financial service providers, from increasing consolidation and integration of financial service providers and from changes in technology and delivery systems.
